Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about April 25, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of obstructing governmental administration in the second degree and attempted assault in the third *517degree, and placed him on probation for two years, unanimously affirmed, without costs.
The court’s finding, which rejected appellant’s justification defense, was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. The evidence warranted the conclusion that when appellant repeatedly kicked a school safety agent, he did so with intent to cause physical injury, and that he came dangerously close to doing so (see People v Bracey, 41 NY2d 296 [1977]). Concur— Nardelli, J.P., Mazzarelli, Andrias, Saxe and Williams, JJ.